NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2374-16T1

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

JASON L. RISLEY, a/k/a
JASON LEE RISLEY, JAY L. RISELY,
JAY L. RISLEY, and JASON RISELEY,

        Defendant-Appellant.


              Submitted February 28, 2018 – Decided June 12, 2018

              Before Judges Alvarez and Nugent.

              On appeal from Superior Court of New Jersey,
              Law Division, Cape May County, Indictment Nos.
              12-02-0111 and 12-12-0852.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Frank M. Gennaro, Designated
              Counsel, on the brief).

              Jeffery H. Sutherland, Cape May County
              Prosecutor, attorney for respondent (Gretchen
              A. Pickering, Assistant Prosecutor, of counsel
              and on the brief).

PER CURIAM
       Defendant Jason L. Risley appeals from the November 15, 2016

Law Division order denying his petition for post-conviction relief

(PCR).     We affirm.

       Defendant's four pending indictments were resolved by way of

plea agreement.       Indictment No. 12-02-0111 charged him with third-

degree     possession    of    a   controlled   dangerous    substance    (CDS),

N.J.S.A. 2C:35-10(a)(1); Indictment No. 12-03-0188 charged him

with   two   counts     of    third-degree   possession     of   CDS,   N.J.S.A.

2C:35-10(a)(1); Indictment No. 12-09-0578 charged him with fourth-

degree shoplifting, N.J.S.A. 2C:20-11(b)(2), and fourth-degree

conspiracy, N.J.S.A. 2C:5-2; finally, Indictment No. 12-12-0852

charged him and a co-defendant, George R. Furey (co-defendant),

with third-degree burglary, N.J.S.A. 2C:18-2 and third-degree

conspiracy, N.J.S.A. 2C:18-2 and N.J.S.A. 2C:5-2.                The remaining

counts of Indictment No. 12-12-0852 charged Monique M. Kelly with

related crimes.

       Defendant agreed to enter a guilty plea to one count of third-

degree drug possession, Indictment No. 12-02-0111, and third-

degree burglary, Indictment No. 12-12-0852.                  In exchange, the

State would recommend a five-year sentence on the possession charge

and    a   consecutive       five-year   term   on   the    burglary    offense.

Defendant was sentenced in accordance with the agreement on March

21, 2013.    The State then dismissed Indictment Nos. 12-03-0188 and

                                         2                               A-2374-16T1
12-09-0578       in   their   entirety,       and   the   remaining   counts    of

Indictment No. 12-12-0852 as they related to this defendant.

Defendant did not file a direct appeal.

     On January 16, 2013, while defendant was in custody on the

charges, the Cape May County Sheriff's Department investigated an

incident    in    which   defendant   allegedly       assaulted   Thomas   Furey

(Furey), the brother of defendant's co-defendant.                 According to

the document presented to the trial judge during argument on

defendant's PCR petition, the dispute related to a third man's

relationship with a woman who had previously been involved with

Furey.     A subsequent special report stated that Furey may have

misrepresented the incident in order to be moved to a different

area of the county jail.          The report also noted that defendant

"did not have any marks at all on his person."

     When defendant entered his guilty plea a week later on January

24, 2013, he did not mention the assault.                 During the colloquy,

defendant's attorney explained to the judge the terms of the

agreement set forth on the written plea form, including the

imposition of two consecutive five-year terms of imprisonment.

The judge asked defendant to explain the recommended sentence.

Defendant responded, "[f]ive years, consecutive five years."

     Defendant filed his petition for PCR on July 1, 2016.                 In his

initial submissions, defendant contended that trial counsel had

                                          3                              A-2374-16T1
been     ineffective      because     he     represented    the    co-defendant's

brother, Furey, and disclosed defendant's cooperation with the

authorities to him.        Because of the disclosure, defendant argued,

the co-defendant obtained a better offer and sentence.1

       At   oral    argument,     however,     defendant    contended   that      his

attorney's disclosures to Furey created such a hostile environment

in the county jail that he was assaulted, which coerced him into

pleading guilty so that he could be quickly transferred to state

prison      for    his   own    safety.        Defendant    also   alleged       that

his attorney       assured      him   that     he   would   receive   five     years

concurrent——not consecutive——on the two offenses, despite the

recommendation set forth on the plea form and reviewed by the

judge on the record.           Defendant further asserted that counsel had

been ineffective because of his failure to investigate witnesses,

including the burglary victims' daughter, who he claimed arranged

the burglary.

       The judge found defendant's proofs so lacking in merit that

no prima facie case was established, and thus denied an evidentiary

hearing.     Now on appeal, defendant alleges the following:




1
   Allegedly, the co-defendant was sentenced to only a three-year
term of imprisonment, although no documentation has been provided
corroborating that information or the co-defendant's criminal
history.

                                           4                                 A-2374-16T1
             POINT ONE: THE TRIAL COURT ERRED IN DENYING
             DEFENDANT'S MOTION FOR POST-CONVICTION RELIEF
             WITHOUT AFFORDING DEFENDANT AN EVIDENTIARY
             HEARING

             A.     The Conflict of Interest Issue
             B.     Misinformation From Plea Counsel
             C.     Failure to Communicate and Investigate
             D.     Ineffective Assistance at Sentencing

We find no merit to these arguments.             R. 2:11-3(e)(2).

      In order to obtain relief based on ineffective assistance

grounds, defendant is required to show not only that counsel's

performance was deficient, but that the deficiency prejudiced his

right to a fair trial.            Strickland v. Washington, 466 U.S. 668,

687 (1984); State v. Fritz, 105 N.J. 42, 58 (1987).

      Defendant     not    only    failed   to    establish    that   counsel's

assistance was not within the range of competence expected of

attorneys representing clients in criminal matters, but he has

failed to establish that "there is a reasonable probability that,

but for counsel's errors, [defendant] would not have pled guilty

and would have insisted on going to trial."              State v. DiFrisco,

137   N.J.   434,    457   (1994)    (citations    omitted).      The   alleged

deficiencies here are not even supported by the record.

      It is also well-established that a claim for ineffective

assistance of counsel requires more than bare allegations.                State

v. Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999).                 A prima

facie showing requires a demonstration of reasonable likelihood

                                        5                               A-2374-16T1
of success.    See State v. Preciose, 129 N.J. 451, 462-63 (1992).

Such proofs are woefully lacking in this case.

     Defendant provides absolutely no support, other than his

shifting narrative, to anchor his claim of conflict of interest.

If defendant's attorney had disclosed information to Furey that

negatively affected defendant's status at the county jail, or

enabled his co-defendant to negotiate a more favorable deal, it

does not make sense that a few days later defendant would have

entered   a   guilty   plea   with   counsel's   assistance   and   without

mentioning his suspicion that his lawyer had betrayed a confidence.

Defendant was asked a comprehensive series of questions by the

trial judge to establish the knowing, voluntary, and intelligent

waiver of his right to a trial.        No one submitted a certification

supporting this rather serious allegation against the attorney.

Similarly, the record belies defendant's claim that despite the

plea form he signed, the judge's explanation as well as that of

his attorney, and his own on-the-record acknowledgment, he would

nonetheless be sentenced concurrently.

     Defendant argues that the victims' daughter was the one who

"set up" the burglary.        The argument ignores the fact that even

if true, defendant is still guilty of burglary.        His factual basis

met every necessary statutory element.



                                      6                             A-2374-16T1
     For the first time on appeal, defendant raises the argument

that because counsel made no statements seeking a reduced sentence

during the sentence hearing, counsel was ineffective.               Having

failed to make that point to the trial court, we will discount it

unless it asserts an error clearly capable of producing an unjust

result.   See R. 2:10-2.

     The judgment of conviction reflects the judge's finding that

defendant, who was then thirty years old, had no history of stable

employment, was adjudicated delinquent eleven times, was convicted

of six disorderly persons offenses, and was convicted of indictable

crimes on seven occasions.     Additionally, defendant "has violated

probation on multiple occasions."        The information, together with

defendant's   several      indictments     on   this   occasion,     leads

inescapably to the conclusion that there was no evidence in the

record that would have supported any mitigating factor.            Counsel

is not ineffective for failing to make arguments that would not

have been credited by the sentencing judge.

     Affirmed.




                                   7                               A-2374-16T1